In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 13-827V
                                      Filed: August 12, 2014
                                        Not for Publication


*************************************
RONNIESHA THOMAS,                          *
                                           *
               Petitioner,                 *       Attorneys’ fees and costs decision based on
                                           *       stipulation of fact
 v.                                        *
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
               Respondent.                 *
                                           *
*************************************
Isaiah R. Kalinowski, Washington, DC, for petitioner.
Lara A. Englund, Washington, DC, for respondent.

MILLMAN, Special Master


                DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

       On August 12, 2014, the parties filed a stipulation of fact in which they agreed on an
appropriate amount for attorneys’ fees and costs in this case.

        In accordance with the General Order #9 requirement, petitioner asserts that she did not
incur any costs in pursuit of her petition. Petitioner submitted her request for attorneys’ fees and
costs to respondent. During informal discussions, respondent raised objections to certain items in
petitioner’s application. Based on these objections, petitioner amends her application for

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to redact such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
redact such material from public access.
attorneys’ fees and costs to $8,000.00. Respondent does not object to this amount. The
undersigned finds this amount to be reasonable. Accordingly, the court awards $8,000.00,
representing reimbursement for attorneys’ fees and costs. The award shall be in the form of a
check payable jointly to petitioner and Maglio, Christopher & Toale, P.A., in the amount of
$8,000.00.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: August 12, 2014                                                             s/ Laura D. Millman
                                                                                  by Nora Beth Dorsey
                                                                                    Laura D. Millman
                                                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS

RONNIESHA THOMAS,                                 )
                                                  )
                   Petitioner,                    )
                                                  )
    v.                                            ) No. 13-878V
                                                  ) Special Master Laura Millman
SECRETARY OF                                      )
HEALTH AND HUMAN SERVICES,                        )
                                                  )
                   Respondent.                    )
                                                  )

   STIPULATION OF FACT CONCERNING ATTORNEYS’ FEES AND COSTS

    It is hereby stipulated by and between the parties, the following factual matters:

    1.     Isaiah Kalinowski is the attorney of record for petitioner in this matter.

    2.     Petitioner submitted an informal request for attorneys’ fees and costs on August
           11, 2014.

    3.     In informal discussions, respondent raised objections to certain items in
           petitioner’s request. Based on these discussions, petitioner has amended her
           request for attorneys’ fees and costs in this matter to request reimbursement for
           attorneys’ fees and costs in the amount of $8,000.00.

    4.     Pursuant to General Order #9, petitioner advanced no monies in reimbursable
           costs in pursuit of her claim.

    5.     The parties now request that a decision awarding final attorneys’ fees and costs,
           totaling $8,000.00, be issued.
Respectfully submitted,

s/ ISAIAH KALINOWSKI                        s/ LARA A. ENGLUND
ISAIAH KALINOWSKI                           LARA A. ENGLUND
MAGLIO, CHRISTOPHER & TOALE, PA             Trial Attorney
The Willard Building                        Torts Branch
1455 Pennsylvania Avenue, N.W., Suite 400   Civil Division
Washington, DC 20004                        U.S. Department of Justice
(941) 952-5242                              P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, DC 20044-0146
                                            (202) 307-3013

DATED: August 12, 2014